278 F.2d 833
Boyd PINKSTON, Appellant,v.UNITED STATES of America, Appellee.
No. 16718.
United States Court of Appeals Ninth Circuit.
May 25, 1960.

Russell E. Parsons, Beverly Hills, Cal., Harry E. Weiss, Los Angeles, Cal., for appellant.
Lynn J. Gillard, U.S. Atty., John Riordan, Jr., John Kaplan, Asst. U.S. Attys., San Francisco, Cal., for appellee.
Before CHAMBERS, MATHEWS and MERRILL, Circuit Judges.
PER CURIAM.


1
On September 18, 1958, in the United States District Court for the Northern District of California, Southern Division, appellant, Boyd Pinkston, was indicted in two counts.  Count 1 charged that on or about August 12, 1958, in San Francisco, California, appellant 'did unlawfully sell, dispense and distribute, not in or from the original stamped package, a certain quantity of a narcotic drug, to wit, approximately 91 grains of heroin.'  Count 2 charged that on or about August 18, 1958, in San Francisco, California, appellant 'did unlawfully sell, dispense and distribute, not in or from the original stamped package, a certain quantity of a narcotic drug, to wit, approximately 87 grains of heroin.'


2
Thus each count charged an offense described in 26 U.S.C.A. 4704(a).  Penalties therefor are prescribed in 26 U.S.C.A. 7237(a).


3
Appellant was arraigned, pleaded not guilty and, having waived jury trial, was tried by the court without a jury.  The court found him guilty as charged and entered a judgment sentencing him to be imprisoned for five years on each count of the indictment, the sentences to run concurrently.  This appeal is from that judgment.


4
Appellant's brief does not, as required by our Rule 18, 28 U.S.C.A., contain a specification of errors relied upon.  Hence this appeal presents nothing for review.  Lemke v. United States, 9 Cir., 211 F.2d 73, 14 Alaska 587.  Though not required to do so, we have searched the record for error and have found none.


5
Judgment affirmed.